— Appeal from a decision of the Workers’ Compensation Board, filed November 14, 1978, which affirmed a referee’s decision finding that the employer did not have knowledge and that subdivision 8 of section 15 of the Workers’ Compensation Law did not apply. The board found: "based on the testimony of the employer and the claimant, that the employer did not have sufficient knowledge that claimant had a back condition, or a good faith belief in its permanency.” There is substantial evidence to sustain the determination of the board. The resolution of questions of credibility and weight of the evidence are for the board (Matter of Milner v Country Developers, 43 AD 2d 595). Decision affirmed, with costs to the Special Disability Fund against the employer and its insurance carrier. Sweeney, J. P., Main, Mikoll and Herlihy, JJ., concur.